10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 18-13082-m|<n Doc 63 Entered 02/12/19 15:10:09 Page 1 of 2

NVB 105-20 (Ef`fective 1/17)

Attorney Trov Fox
Nevada Bar # 11127

Firm Name §§rpsby & EQL
Address 710 S. Eighth St.
City, State, Zip

Phone Number 702-382-1007

Email AddI'CSS tfox@crosby-fox.com
Pro-se Debtor

 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
ic * 'k * * *
In re: ) BK-S-18-13082-mkn
Russell Caci and )
Kimberlee Irene Kiser ) CHAPTER 13
)
) REQUEST FOR MORTGAGE
) MODIF!CATION MEDIATION STATUS
) CONFERENCE
)
) Hearing Date: March 20 , 2019
) Hearing Time: 2':’.30 p .m.
Debtor(s). )

 

On 12[]9[]3 , the Court entered an Order referring this case to the Mortgage
Modiflcation Mediation (“MMM”) Program (Docket #§§_). The undersigned, TroX S. Fox,
Attorney for Debtors ( Debtor \:l Lender I:I Mediator I:I Trustee l:l
Other), requests that the Court schedule an MMM Status Conference in this case for the
following reason(s):

To determine Whether §;;e§litpr has participated in gpng faith as required by MMM

Rule III(C) and whether lender attended the mediation with a person With the authority required

pursuant to MMM Rule XI('D). Debtors contend that the Creditor participated in bad faith in

 

 

10

11

12

13

15

16

17

18

19

20

21

22

23

24

 

 

Case 18-13082-m|<n Doc 63 Entered 02/12/19 15:10:09 Page 2 of 2

with a person authorized to discuss other loan resolution options.
WHEREFORE, pursuant to the MMM Program procedures, the undersigned
respectfully requests that the Court schedule an MMM Status Conference for resolution of the

above issues.

Submitted by:

/S/ Troy S. Fox Dated: 02/12/19
Signature

 

 

